Citation Nr: 1731527	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-23 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for a postoperative of right scrotal hematoma with residuals of pain, to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel






INTRODUCTION

The Veteran had active naval service from September 1992 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This matter was previously before the Board, most recently in December 2016, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action. 


FINDING OF FACT

The Veteran's right scrotal disability has required long-term drug therapy; but, it has not caused recurrent symptomatic infections requiring drainage, it has not required continuous intensive management, it has not resulted in frequent hospitalizations, and it does not caused marked interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but not higher, for postoperative right scrotal hematoma with residuals of pain have been met for the entire period on appeal.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 4.7, 4.20, 4.115b, Diagnostic Code 7525 (2016).

2. The criteria for a rating in excess of 10 percent for a scrotal disability on an extraschedular basis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2016); 38 C.F.R. §§ 3.102, 3.321(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserted that he should have a higher rating for his postoperative right scrotal hematoma with residuals of pain, because this disability is worse than contemplated by the currently assigned rating.

At the outset, the Board notes that there is no Diagnostic Code that pertains specifically to the Veteran's postoperative right scrotal hematoma with residuals of pain is currently rated under 38 C.F.R. §§ 4.115b, Diagnostic Code 7523, pertaining to atrophy of the testis.  That diagnostic code evaluates based on atrophy of the testis.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous. 38 C.F.R. § 4.20 (2016).  

The Board finds that 38 C.F.R. §§ 4.115b, Diagnostic Code 7523 is not appropriate for use in this case as it does not adequately contemplate the symptoms of the Veteran's service-connected disability.  Instead, the Board finds that the Veteran's service-connected postoperative right scrotal hematoma with residuals of pain would more appropriately be rated under 38 C.F.R. §§ 4.115b, Diagnostic Code 7525, pertaining to epididymo-orchitis.  Therefore, the Board has changed the diagnostic code accordingly.  

At a January 2006 VA examination, the Veteran reported that he sustained a hematoma on the scrotal sac following inguinal hernia repair surgery during active service.  The Veteran reported that he experienced pain in the right testicle, primarily during sexual intercourse.  Upon physical examination, the right testicle was tender to palpation.  

A review of the record shows that the Veteran receives fairly regular treatment at the VA Medical Center for various disabilities, to include the postoperative right scrotal hematoma with residuals of pain.  A review of the treatment notes of record shows that the Veteran has been seen on an intermittent basis for complaints of right testicular pain.  He has, on occasion, be prescribed opioid pain medication for treatment of his pain.  However, the Veteran has ceased taking the prescribed medication to avoid dependence of such.  He has reported that his right scrotal pain interferes with activities of daily living and physical activity.  There is no indication from the record that the Veteran has had to take excessive time off work as a result of his postoperative right scrotal hematoma with residuals of pain.  Further, while the Veteran has received medical treatment for his postoperative right scrotal hematoma with residuals of pain, there is absolutely no indication from the record that he has been hospitalized for such, let alone on a frequent basis.  

In February 2017, VA sought a medical opinion regarding the etiology of the Veteran's postoperative right scrotal hematoma with residuals of pain.  At that time, the examiner noted that the Veteran's current scrotal pain was as likely as not due to his postoperative right scrotal hematoma.  The examiner noted that the chronicity of the right scrotal pain began with the hematoma, which was well-documented in the medical records.  Further, the examiner noted that despite extensive evaluation, there was no other identifiable source of the right testicular pain.  The Board finds that the Veteran is entitled to an initial 10 percent rating for his postoperative right scrotal hematoma with residuals of pain.  In this regard, the Board notes that the Veteran regularly reports pain, he seeks intermittent medical treatment for such pain, and has been maintained on prescription pain medication as a result of his pain.  Therefore, the Board finds that the Veteran's symptoms require intermittent intensive management.  As such, an initial rating of 10 percent is warranted.  38 C.F.R. § 4.115b, Diagnostic Code 7525 (2016).

Consideration has been given to assigning a higher rating for the Veteran's postoperative right scrotal hematoma with residuals of pain.  However, there is no indication from the record that the Veteran experienced recurrent and symptomatic infections, or that he requires continuous management.  In this regard, it is documented in the record that the Veteran has right scrotal pain during sexual activity.  However, the pain is not constant and the Veteran does not constantly manage his pain with medication.  Further, the Veteran receives intermittent treatment, but is not seen on a regular basis for his right scrotal pain.  Therefore, the Board finds that a rating in excess of 10 percent for postoperative right scrotal hematoma with residuals of pain is not warranted.  38 C.F.R. § 4.115b, Diagnostic Code 7525 (2016).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the Veteran's disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999), Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the December 2016 Board remand, the Board referred this matter to the Director of the VA Compensation Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2016). 

The Director of the VA Compensation Service determined, based on a review of the pertinent record, that entitlement to an extraschedular evaluation for the Veteran's service-connected status postoperative right scrotal hematoma with residuals of pain was not warranted.  Given that such determination has been made, the Board now has jurisdiction to adjudicate the extraschedular issue on the merits.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).

The Director of Compensation Service concluded that the Veteran's postoperative right scrotal hematoma with residuals of pain did not present an exceptional or unusual disability picture with such factors as marked interference with employment or frequent hospitalization as to render impractical the application of the regular schedular standards.   

The Board has considered the decision of the Director of Compensation Service and has considered the evidence of record.  The Board is in concurrence with the May 2017 decision of the Director of the VA Compensation Service in concluding that this case does not warrant extraschedular consideration.

The purpose of the rating schedule is to compensate for average impairment in earning capacity and the Veteran has been assigned a 10 percent rating for the residuals of pain with intermittent intensive pain management under an alternative diagnostic code which better accounts for the Veteran's entire symptomatology.  The Veteran's disability has not required frequent hospitalizations.  As noted in the treatment records, the disability has not impacted employment.  The Board has noted statements submitted by the Veteran and his wife regarding impairment caused by his disability and has found them credible.  However, the statements do not provide any additional evidence to indicate that the disability has resulted in frequent hospitalizations or marked interference with employment, or which demonstrates an exceptional or unusual disability picture that renders impractical the application of the regular rating standards.  

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to a rating in excess of 10 percent for right scrotal hematoma with residuals of pain on an extra-schedular basis is not warranted.  38 U.S.C. § 5107 (b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial rating of 10 percent, but not higher, for right scrotal hematoma with residuals of pain is granted.

Entitlement a rating in excess of 10 percent on an extra-schedular basis for right scrotal hematoma with residuals of pain is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


